PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/956,793
Filing Date: 19 Apr 2018
Appellant(s): 3B Medical, Inc.



__________________
Michael J. Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/06/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitations “when only a first component is in the chamber” and “when only a second component different from the first component is in the chamber” within the Specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 14, 22, 24, 29-34, 36 and 39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martz (20170043043).
As to Claims 1 and 39, Martz (‘043) discloses a device (1) for disinfecting components (500) capable of being parts of a continuous positive airway pressure (CPAP) system, comprising: 
a chamber (i.e. within 100); 
an ultraviolet (UV) light source (200 – 201, 204) configured to emit UV light within the chamber (100); 
a control unit (300) configured to selectively activate the UV light source (201, 204) for a predefined period of time (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5); 
a base (i.e. enclosure - see entire document, particularly p. 2 [0016] – line 9); 
a drawer slidably mounted to the base and moveable relative to the base between an open position and a closed position, wherein the base and drawer provide boundaries of the chamber when the drawer is in the closed position (see entire document, particularly p. 2 [0016] – lines 9-16, particularly line 10); 
an on/off button (305) electrically coupled to the control unit (300) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2), wherein the on/off button (305) is the only user interface button on the device (i.e. in the case when there is one user interface input - see entire document, particularly p. 3 [0036] – lines 2-4), 
wherein, in response to a signal indicative of a user pressing the on/off button (305), the control unit (300) is configured to determine (via 302) whether the drawer is in the closed position and, if the control unit (300) determines that the drawer is in the closed position (see entire document, particularly p. 4 [0040] – last 10 lines), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time (via 205 - see entire document, particularly p. 3 [0036], p. 5 [0048] – last 3 lines), and 
wherein the predefined period of time is set in a factory setting (i.e. “presets” when only one preset is present) and the device (1) is configured such that a user is not allowed to change the predefined period of time and such that the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time each and every time the UV light source (200 – 201, 204) is activated during the lifetime of the device (1) (see entire document, particularly p. 5 [0048] – last 3 lines), such that when only a first component is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time to disinfect the first component (i.e. one of 500), and, when only a second component (i.e. one of 500) different from the first component (i.e. one of 500 during a different/subsequent sanitization cycle) is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) UV light source (200 – 201, 204) for the predefined period of time to disinfect the second component (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5).
As to Claim 2, Martz (‘043) discloses that the UV light source (200) emits UV-C light (see entire document, particularly p. 3 [0034], p. 4 [0042]).
As to Claim 3, Martz (‘043) discloses that the UV light source (200) emits UV light at a wavelength of 254 nanometers (nm) (see entire document, particularly p. 5 [0047]).
	As to Claim 4, while Martz (‘043) discloses that the UV light source (200 -201, 204) is a UV-C lamp in the form of a low pressure mercury vapor lamp (see entire document, particularly p. 5 [0047] - bottom 10 lines), Martz (‘043) does not appear to specifically teach that the low pressure mercury vapor lamp is a 13 Watt lamp. However, it would have been well known and within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that a low pressure mercury vapor lamp is available in the form of a 13 Watt lamp and to provide such as a 13 Watt mercury vapor lamp as the UV light source in Martz. Only the expected results would be attained. 
As to Claim 6, Martz (‘043) discloses that the control unit (300) is configured such that the UV light source (200 – 201, 204) is only activated when the drawer is in the closed position (via 302 – see entire document, particularly p. 2 [0013]-[0014], p. 4 [0040] – last 10 lines).
	As to Claim 7, Martz (‘043) discloses that the drawer is lined with a reflective material (see entire document, particularly p.  [0049] – lines 5-13).
	As to Claim 14, Martz (‘043) discloses that the predefined period of time is about 5 minutes (see entire document, particularly p. 1 [0009] – particularly line 5).
As to Claim 22, Martz (‘043) discloses that the device (1) does not include a heater (see Figure 1).
	As to Claim 24, Martz (‘043) discloses that the device (1) is configured to disinfect the components (500) solely by activating the UV light source (200 – 201, 204) (see Figure 1).
	As to Claim 29, Martz (‘043) discloses that the control unit (300) is configured to interpret a signal from the on/off button (305) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2) and, in response, selectively activate or deactivate the UV light source (see entire document, particularly Figure 1, p. 3 [0036]).
	As to Claim 30, Martz (‘043) discloses that the device (1) further comprises at least one status indicator light (304), wherein the control unit (300) is capable of illuminating the at least one status indicator light (304) a first color when the UV light source (200 – 201, 204) is activated and to illuminate the at least one status indicator light a second color different than the first color when the UV light source (200 – 201, 204) is deactivated (see entire document, particularly p. 3 [0039] – lines 12-13).
As to Claim 31, Martz (‘043) discloses that the device (1) is configured to run a disinfection cycle without requiring a user to set any operating parameters of the disinfection cycle (see entire document, particularly p. 5 [0048] – last 3 lines).
	As to Claim 32, Martz (‘043) discloses that the device (1) does not include a blower (see entire document, particularly Figure 1).
	As to Claim 33, Martz (‘043) discloses that the device is further comprised of a magnetic switch (302) (see entire document, particularly p. 3 [0038] – line 13), wherein the control unit (300) is configured to determine whether the drawer is in the closed position based on a signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014], p. 3 [0038] – last 5 lines), 
As to Claim 34, Martz (‘043) discloses that the control unit (300) is configured to deactivate the UV light source (200 – 201, 204) before the predefined period of time lapses if a user opens the drawer during the predefined period of time, as indicated by the signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014] – lines 7-9, p. 3 [0038] – lines 2-5, p. 6 [0058] – lines 4-11).
As to Claim 36, Martz (‘043) discloses that when the drawer is in the closed position, the chamber (i.e. within 100) is sized to hold an object capable of being a mask configured for use with a CPAP system (see entire document, particularly Figures 5, 9, and 12-13).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martz (20170043043) as applied to claim 7 above, and further in view of Liao (10076582).
Martz (‘043) is relied upon for disclosure described in the rejection of claim 7 under 35 U.S.C. 102(a)(2).
While Martz (‘043) does not appear to specifically teach that the reflective material is aluminum, it was known in the art before the effective filing date of the claimed invention to provide aluminum as UV reflective material in a device for disinfection. Liao (‘582) discloses a device (100; 200) for disinfecting components (170; 290) capable of being parts of a continuous positive airway pressure (CPAP) system, comprising: 
a chamber (160; 220); 
an ultraviolet (UV) light source (190; 230) configured to emit UV light (215) within the chamber (160; 220); 
a control unit (250) configured to selectively activate the UV light source (230) for a predefined period of time (see Col. 5 lines 60-65, Col. 6 lines 1-6); 
a base (120); 
a drawer (130) slidably mounted to the base (120) and moveable relative to the base (120) between an open position and a closed position (see Col. 3 lines 16-19), wherein the base (120) and drawer (130) provide boundaries of the chamber when the drawer is in the closed position (see Figures 1A-1B); 
an on/off button (225) electrically coupled to the control unit (250) (see Figure 2), wherein the on/off button (225) is the only user interface button on the device (100; 200) (see Figure 2, Col. 5 lines 47-56), 
at least one status indicator light (280), wherein the control unit (225) is configured to illuminate the at least one status indicator light (280) a first color when the UV light source (190; 230) is activated and to illuminate the at least one status indicator light (280) a second color different than the first color when the UV light source (190; 230) is deactivated (see Col. 4 lines 48-59, Col. 6 lines 29-30 and 36-38), 
wherein, in response to a signal indicative of a user pressing the on/off button (225), the control unit (250) is configured to determine whether the drawer (130) is in the closed position and, if the control unit (250) determines that the drawer (130) is in the closed position, the control unit (250) is configured to activate the UV light source (190; 230) for the predefined period of time (see Col. 5 lines 51-56 and 60-65, Col. 6 lines 1-6), and 
wherein the predefined period of time is set in a factory setting (i.e. via routine stored in memory 260 – see Col. 5 lines 57-65) and the device (100; 200) is configured such that a user is not allowed to change the predefined period of time and such that the control unit (250) is configured to activate the UV light source (190; 230) for the predefined period of time each and every time the UV light source (190; 230) is activated during the lifetime of the device (100; 200) (see Figure 2),
wherein the chamber (160 formed via 140, 150; 220) is lined with a reflective material in the form of aluminum (see Col. 3 lines 53-55, Col. 5 lines 35-38),
in order to reflect UV light emitted from the UV light source back onto the components (see reflections of 215 - see Figure 2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide aluminum as the reflective material in the device of Martz as a known reflective material in order to reflect UV light within the chamber back onto the components for thorough exposure/sterilization as shown by Liao.
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Martz (‘043) and Liao (‘582).

In the event that Martz is deemed to inadequately disclose the on/off button as the only user interface button on the device, the following rejection will apply.
Claims 1-4, 6-8, 14, 22, 24, 29-34, 36 and 39 are rejected under 35 U.S.C. 103 as obvious over Martz (20170043043) in view of Liao (10076582).
As to Claims 1, 8 and 39, Martz (‘043) discloses a device (1) for disinfecting components (500) capable of being parts of a continuous positive airway pressure (CPAP) system, comprising: 
a chamber (i.e. within 100); 
an ultraviolet (UV) light source (200 – 201, 204) configured to emit UV light within the chamber (100); 
a control unit (300) configured to selectively activate the UV light source (201, 204) for a predefined period of time (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5); 
a base (i.e. enclosure - see entire document, particularly p. 2 [0016] – line 9); 
a drawer slidably mounted to the base and moveable relative to the base between an open position and a closed position, wherein the base and drawer provide boundaries of the chamber when the drawer is in the closed position (see entire document, particularly p. 2 [0016] – lines 9-16, particularly line 10); 
an on/off button (305) electrically coupled to the control unit (300) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2), wherein the on/off button (305) is the only user interface button on the device (i.e. in the case when there is one user interface input - see entire document, particularly p. 3 [0036] – lines 2-4), 
wherein, in response to a signal indicative of a user pressing the on/off button (305), the control unit (300) is configured to determine (via 302) whether the drawer is in the closed position and, if the control unit (300) determines that the drawer is in the closed position (see entire document, particularly p. 4 [0040] – last 10 lines), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time (via 205 - see entire document, particularly p. 3 [0036], p. 5 [0048] – last 3 lines), and 
wherein the predefined period of time is set in a factory setting (i.e. “presets” when only one preset is present) and the device (1) is configured such that a user is not allowed to change the predefined period of time and such that the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time each and every time the UV light source (200 – 201, 204) is activated during the lifetime of the device (1) (see entire document, particularly p. 5 [0048] – last 3 lines), such that when only a first component is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time to disinfect the first component (i.e. one of 500), and, when only a second component (i.e. one of 500) different from the first component (i.e. one of 500 during a different/subsequent sanitization cycle) is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) UV light source (200 – 201, 204) for the predefined period of time to disinfect the second component (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5).
While Martz (‘043) does not appear to specifically teach that only one input device/button is present or that the reflective material is aluminum, it was known in the art before the effective filing date of the claimed invention to provide only one input device such as a button and aluminum as UV reflective material in a device for disinfection. Liao (‘582) discloses a device (100; 200; 400) for disinfecting components (170; 290) capable of being parts of a continuous positive airway pressure (CPAP) system (see Figures 1A-4), comprising: 
a chamber (160; 220; 300, 310, 320; 440); 
an ultraviolet (UV) light source (190; 230; 410, 430) configured to emit UV light (215) within the chamber (160; 220; 300, 310, 320; 440); 
a control unit (250) configured to selectively activate the UV light source (230) for a predefined period of time (see entire document, particularly Col. 5 lines 60-65, Col. 6 lines 1-6); 
a base (120); 
a drawer (130) slidably mounted to the base (120) and moveable relative to the base (120) between an open position and a closed position (see entire document, particularly Col. 3 lines 16-19), wherein the base (120) and drawer (130) provide boundaries of the chamber when the drawer is in the closed position (see Figures 1A-1B); 
an on/off button (225) electrically coupled to the control unit (250) (see Figure 2), wherein the on/off button (225) is the only user interface button on the device (100; 200; 400) (see entire document, particularly Figures 1A-4 – particularly Figure 2, Col. 5 lines 47-56), 
at least one status indicator light (280), wherein the control unit (225) is configured to illuminate the at least one status indicator light (280) a first color when the UV light source (190; 230) is activated and to illuminate the at least one status indicator light (280) a second color different than the first color when the UV light source (190; 230; 410, 430) is deactivated (see entire document, particularly Col. 4 lines 48-59, Col. 6 lines 29-30 and 36-38), 
wherein, in response to a signal indicative of a user pressing the on/off button (225), the control unit (250) is configured to determine whether the drawer (130) is in the closed position and, if the control unit (250) determines that the drawer (130) is in the closed position, the control unit (250) is configured to activate the UV light source (190; 230; 410, 430) for the predefined period of time (see entire document, particularly Col. 5 lines 51-56 and 60-65, Col. 6 lines 1-6), and 
wherein the predefined period of time is set in a factory setting (i.e. via routine stored in memory 260 – see Col. 5 lines 57-65) and the device (100; 200; 400) is configured such that a user is not allowed to change the predefined period of time (see Figure 2 no user controlled component such as 225 interacts with memory 260 to enable a change) and such that the control unit (250) is configured to activate the UV light source (190; 230; 410, 430) for the predefined period of time each and every time the UV light source (190; 230; 410, 430) is activated during the lifetime of the device (100; 200; 400) (see Figure 2),
wherein the chamber (160 formed via 140, 150; 220) is lined with a reflective material in the form of aluminum (see entire document, particularly Col. 3 lines 53-55, Col. 5 lines 35-38),
in order to allow a user to manually start a disinfection cycle (see entire document, particularly Col. 5 lines 47-49) and to reflect UV light emitted from the UV light source back onto the components (see reflections of 215 - see Figure 2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide only one input device in the form of a button as a known alternate configuration in order to allow a user to manually begin a disinfection cycle and aluminum as the reflective material in the device of Martz as a known reflective material to reflect UV light within the chamber back onto the components for thorough exposure/sterilization as shown by Liao.
As to Claim 2, Martz (‘043) discloses that the UV light source (200) emits UV-C light (see entire document, particularly p. 3 [0034], p. 4 [0042]).
As to Claim 3, Martz (‘043) discloses that the UV light source (200) emits UV light at a wavelength of 254 nanometers (nm) (see entire document, particularly p. 5 [0047]).
	As to Claim 4, while Martz (‘043) discloses that the UV light source (200 -201, 204) is a UV-C lamp in the form of a low pressure mercury vapor lamp (see entire document, particularly p. 5 [0047] - bottom 10 lines), Martz (‘043) does not appear to specifically teach that the low pressure mercury vapor lamp is a 13 Watt lamp. However, it would have been well known and within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that a low pressure mercury vapor lamp is available in the form of a 13 Watt lamp and to provide such as a 13 Watt mercury vapor lamp as the UV light source in Martz. Only the expected results would be attained. 
As to Claim 6, Martz (‘043) discloses that the control unit (300) is configured such that the UV light source (200 – 201, 204) is only activated when the drawer is in the closed position (via 302 – see entire document, particularly p. 2 [0013]-[0014], p. 4 [0040] – last 10 lines).
	As to Claim 7, Martz (‘043) discloses that the drawer is lined with a reflective material (see entire document, particularly p.  [0049] – lines 5-13).
	As to Claim 14, Martz (‘043) discloses that the predefined period of time is about 5 minutes (see entire document, particularly p. 1 [0009] – particularly line 5).
As to Claim 22, Martz (‘043) discloses that the device (1) does not include a heater (see Figure 1).
	As to Claim 24, Martz (‘043) discloses that the device (1) is configured to disinfect the components (500) solely by activating the UV light source (200 – 201, 204) (see Figure 1).
	As to Claim 29, Martz (‘043) discloses that the control unit (300) is configured to interpret a signal from the on/off button (305) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2) and, in response, selectively activate or deactivate the UV light source (see entire document, particularly Figure 1, p. 3 [0036]).
	As to Claim 30, Martz (‘043) discloses that the device (1) further comprises at least one status indicator light (304), wherein the control unit (300) is capable of illuminating the at least one status indicator light (304) a first color when the UV light source (200 – 201, 204) is activated and to illuminate the at least one status indicator light a second color different than the first color when the UV light source (200 – 201, 204) is deactivated (see entire document, particularly p. 3 [0039] – lines 12-13).
As to Claim 31, Martz (‘043) discloses that the device (1) is configured to run a disinfection cycle without requiring a user to set any operating parameters of the disinfection cycle (see entire document, particularly p. 5 [0048] – last 3 lines).
	As to Claim 32, Martz (‘043) discloses that the device (1) does not include a blower (see entire document, particularly Figure 1).
	As to Claim 33, Martz (‘043) discloses that the device is further comprised of a magnetic switch (302) (see entire document, particularly p. 3 [0038] – line 13), wherein the control unit (300) is configured to determine whether the drawer is in the closed position based on a signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014], p. 3 [0038] – last 5 lines), 
As to Claim 34, Martz (‘043) discloses that the control unit (300) is configured to deactivate the UV light source (200 – 201, 204) before the predefined period of time lapses if a user opens the drawer during the predefined period of time, as indicated by the signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014] – lines 7-9, p. 3 [0038] – lines 2-5, p. 6 [0058] – lines 4-11).
As to Claim 36, Martz (‘043) discloses that when the drawer is in the closed position, the chamber (i.e. within 100) is sized to hold an object capable of being a mask configured for use with a CPAP system (see entire document, particularly Figures 5, 9, and 12-13).
Thus, Claims 1-4, 6-8, 14, 22, 24, 29-34, 36 and 39 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Martz (‘043) and Liao (‘582).

(2) Response to Argument
4.2 Rejections over Martz alone
	As to appellant’s argument in last 7 lines on p. 4 to line 5 on p. 5 of the Brief that Martz disclosure of input module 305 “does not disclose or suggest an on/off button as an only user interface…[and] that multiple various inputs disclosed for the input module 305 suggest that there must be multiple interface buttons in Martz”, the examiner disagrees and points out that the claim merely sets forth that “the on/off button is the only user interface button” and does not exclude the presence of other user interface means such as displays/touchscreen, switches, or the like. Thus, Martz’s disclosure of potential other/additional user interface means such as displays and switches does not disqualify Martz.
	As to appellant’s argument in the first full paragraph (lines 6-17) on p. 5 of the Brief that Martz does not “teach that a user is not able to change these presets or that such presets define a single period of time by which the device operates each and every time during its lifetime”, the examiner points out that the claim language at issue is directed to an intended use of the device where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, the device in the prior art of Martz discloses all of the structural limitations and the device of Martz is capable of performing the functions as set forth in the claims (see Martz, for example p. 3 [0035]-[0036] and [0038], p. 5 [0048] – particularly lines 4-5 and 10-12, p. 6 [0057] – particularly lines 14-16), namely “to determine whether the drawer is in the closed position…[and] to activate the UV light source [for any desired amount of time such as] for the predefined period of time each and every time the UV light source is activated during the lifetime of the device”.  Furthermore, the examiner points out that the claim requires only a general-purpose control unit and the claim language at issue is merely directed to functional features because no programming/program language is disclosed in the Specification or set forth in the claim language that specifically configures/programs the control unit.    

4.3 Rejections over Martz in view of Liao
	As to appellant’s argument in last 4 lines on p. 5 to line 4 on p. 6 of the Brief that Liao “does not teach or suggest input device 225 being…the only user interface button on the device”, the examiner disagree and points out that Liao discloses that the input device 225 may be a push button for manually starting a ultraviolet sterilization cycle (see Col. 5 lines 47-49) and also that the claim merely requires that “the on/off button [be] the only user interface button”. Such claim language does not exclude the presence of other user interface means such as switches, an icon on a display/touchscreen, or the like. Thus, any disclosure of potential additional user interface means such as icon on a display/touchscreen and switches in Liao does not disqualify Liao.
	As to appellant’s argument in first and second full paragraphs on p. 6 of the Brief that in regards to the limitation “the device is configured such that a user is not allowed to change the predefined period of time and such that the control unit is configured to activate the UV light source for the predefined period of time each and every time the UV light source is activated during the lifetime of the device”, the examiner points out that the claim limitation is directed to an intended use of the device and the control unit, where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, the examiner disagrees and points out that the device of Liao is capable of performing the functions as set forth in the claim (see Liao, Col. 5 lines 18-25 and 47-59), namely “to determine whether the drawer is in the closed position…[and] to activate the UV light source [for any desired amount of time such as] for the predefined period of time each and every time the UV light source is activated during the lifetime of the device”, as Liao teaches that the memory 260 may store one or more sterilization routines and, as pointed out by appellant, that the device of Liao may “automatically [perform a sterilization routine] by a processor 250”.  Furthermore, the examiner points out that the claim requires only a general-purpose control unit and the claim language at issue is merely directed to functional features because no programming/program language is disclosed in the Specification or set forth in the claim language that specifically configures/programs the control unit.    



4.4 Declaration of Albert A. Lucio
	As to appellant’s argument in last 3 lines on p. 6 to line 6 on p. 7 of the Brief “that there is great benefit to having a device with only a single interface button and that runs for the same amount time each and every time over its lifetime…[and] has been met with significant commercial success”, the examiner disagrees and points out that devices with either minimal control (i.e. one or few buttons for control) or extensive programmable feature(s) are both well-known and well utilized, with significant commercial successes for both types of devices (see MPEP 716.01(b) where it states that “if the feature that creates the commercial success was known in the prior art, the success is not pertinent” and that “the identified objective indicia must be directed to what was not known in the prior art”). In addition, the statement provided in the declaration to factually support the alleged commercial success of the claimed invention (i.e. selling over 100,000 units in about 3 years) is not deemed to be of a significant sales figure particularly since there is no evidence provided as to market share or as to what sales would normally be expected in the market to substantiate that the quantity sold in the time period is indicative of commercial success (see MPEP 716.01(c)(I), 716.03(b)(IV)). Thus, appellant’s declaration has not been found persuasive.

4.5 Written Description Rejection of Claim 39
	As to appellant’s argument on p. 7 of the Brief, the examiner disagrees and points out that the Specification in [0051] on p. 11 only discloses that one or more CPAP components 112 may be introduced into the chamber for sterilization and there is no written description support in the Specification for the specific embodiment in which only one component is sterilized at a time where two different/distinct components are sequentially sterilized.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/REGINA M YOO/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
Michael Marcheschi 
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.